Citation Nr: 0005889	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  95-14 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1965 to July 
1967, and had additional service in the Army Reserve (AR).

This case comes to the Board of Veterans' Appeals (Board) 
from a February 1995 RO decision which denied service 
connection for residuals of a head injury.  A personal 
hearing was held before a member of the Board at the RO 
(i.e., a Travel Board hearing) in April 1997.  In June 1997, 
the Board remanded the case to the RO for further evidentiary 
development.  The case was then returned to the Board.  In 
April 1999, the Board determined that the claim was well-
grounded and remanded the case to the RO for further 
procedural and evidentiary development.  The case was 
subsequently returned to the Board.

 
FINDING OF FACT

The veteran's current headaches and sleep paralysis (claimed 
as residuals of a head injury) were not present during 
service or for years thereafter, and have not been medically 
linked to service.


CONCLUSION OF LAW

Residuals of a head injury were not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from August 
1965 to July 1967.  A review of his service medical records 
shows that on medical examination performed in May 1966, his 
head was listed as normal.  In a report of medical history 
completed in May 1966, the veteran denied a history of 
frequent or severe headaches.  On medical examination 
performed for separation purposes in March 1967, the 
veteran's head was listed as normal.  In a report of medical 
history completed in conjunction with the separation medical 
examination in March 1967, the veteran denied a history of 
frequent or severe headaches, and said he was in perfect 
health.  He stated that he had not been treated by a clinic, 
physician or other practitioner in the past five years.

Service medical records from the veteran's period of service 
in the AR show that on medical examination performed on 
enlistment into the AR in January 1974, his head was listed 
as normal.  In a report of medical history completed in 
conjunction with the examination in January 1974, the veteran 
denied a history of head injury, frequent or severe 
headaches, and stated that he had never been a patient in a 
hospital.  On medical examination performed in November 1977, 
the veteran's head was listed as normal.  In a report of 
medical history completed in conjunction with the examination 
in November 1977, the veteran denied a history of head 
injury, frequent or severe headaches, and said he was in good 
health.  He stated that he had never been a patient in a 
hospital.

Private medical records dated in December 1983 from 
University of Pennsylvania Hospital reflect that the veteran 
presented with complaints of nasal bleeding; he reported that 
one week ago, he underwent surgical excision of a cyst, with 
suture removal the previous day.  He reported that he had 
been taking a large amount of aspirin and Alka-Seltzer in the 
past one to two weeks.  His past medical history was 
significant only for hypertension.  The diagnosis was 
epistaxis (nosebleed).  The hospital discharge summary notes 
that a copy was sent to Dr. N. Largoza.  These records are 
negative for treatment of headaches or residuals of a head 
injury.

Private medical records dated in November 1993 from Graduate 
Hospital primarily reflect treatment for a pellet wound to 
the neck, and are negative for treatment of residuals of a 
head injury.

VA medical records dated from September 1994 to December 1994 
primarily relate to treatment of alcohol and cocaine 
dependence.  The veteran was referred for a neurological 
consultation regarding his "probable sleep paralysis."  An 
October 1994 biofeedback initial intake report shows that the 
veteran complained of sleep paralysis, and reported that such 
condition began occurring approximately four years ago when 
he began to use cocaine heavily.  He said that although he no 
longer used cocaine, the sleep paralysis continued.  An 
October 1994 neurology consultation report shows that the 
veteran was referred for evaluation of possible narcolepsy.  
The examiner noted that the veteran reported a history of 
head injury a long time ago; the diagnostic impression was 
sleep paralysis.  The examiner stated that he did not believe 
the veteran had narcolepsy, and recommended that a sleep 
study be performed.  The veteran declined to undergo a sleep 
study.  An October 1994 report of neuropsychological 
consultation shows that the veteran reported a history of two 
brain concussions; one which occurred in a fight in Germany 
in 1966, and another which occurred in a car accident in 
1986.

In October 1994, the veteran submitted a claim for service 
connection for residuals of a head injury; he stated that he 
incurred a concussion in 1967, while he was stationed in 
Germany.  He stated that he was hospitalized for this injury 
at an Army hospital in Mainz, Germany, in 1967.

In a December 1994 memorandum, the National Personnel Records 
Center (NPRC) sent the veteran's service medical records to 
the RO, and indicated that all available records had been 
forwarded.

By a statement dated in February 1995, the veteran reiterated 
many of his assertions.  He said that at some time between 
June 1966 and June 1967, he was beaten and incurred a slight 
concussion, for which he was hospitalized in Mainz, Germany.  
He asserted that the service medical records relating to such 
treatment were missing.  By a statement dated in April 1995, 
the veteran reiterated many of his assertions.

VA outpatient treatment records dated in 1996 are negative 
for treatment of residuals of a head injury, and primarily 
reflect individual and group counseling for substance abuse.  
A March 1996 treatment note indicates that the veteran was 
not truthful to many of his treatment providers.   A March 
1996 group therapy note shows that the veteran stated he had 
a problem with honesty.

At an April 1997 Travel Board hearing, the veteran reiterated 
many of his assertions.  He essentially asserted that he had 
recurrent headaches and a sleep disorder as a result of in-
service head trauma.  He testified that in about August or 
September 1966, during service, while he was stationed in 
Mainz, Germany, he was attacked and beaten on the head while 
he was standing in the courtyard of his barracks.  He stated 
that the attacker was another soldier, but he did not know 
his name or unit, and that although there were witnesses to 
this incident, he did not know their names.  He stated that 
he was rendered unconscious and awoke in an Army hospital on 
the base, where he was told he was under observation for a 
concussion.  He stated that at the time, he had a tremendous 
headache and he was dizzy, and he still had a scar on his 
head from that incident.  He related that he was released 
from the hospital after a few days and he was returned to 
duty.  He said he was treated for headaches approximately 
three weeks after this incident, and after a month he was 
feeling well.  He denied subsequent in-service treatment for 
residuals of a head injury.  He stated that his failure to 
report this incident in the report of medical history 
completed on separation from service was an error.  He said 
that no investigation was done regarding the in-service 
attack.

He also stated that he injured his knee in 1965 during 
service in a jeep accident, and that the service medical 
records relating to that incident were also missing.  He 
stated that a private physician, Dr. Lagoza, had been 
treating him for headaches for a period of years.  He stated 
that he had been treated by Dr. Lagoza since 1978 or 1979, 
and prior to that time he was treated by Dr. Villanova.  The 
veteran stated that the private medical records dated in 
December 1983 show that he was treated for a hemorrhage 
caused by the large amounts of aspirin and Tylenol he had 
taken for his headaches.  He also reported that he had a 
sleep disorder, specifically sleep paralysis, which he 
related to in-service head trauma.

In June 1997, the Board remanded the case to the RO in order 
to obtain VA medical records.

VA medical records dated from 1997 to 1998 primarily reflect 
treatment for alcohol and cocaine dependence.  A June 1997 VA 
outpatient treatment record shows that the veteran was 
treated for hypertension, and reported that he had not taken 
his medication for two months.  He also reported current 
alcohol and substance abuse.  A September 1997 treatment note 
shows that the veteran complained of headaches which he 
related to a concussion he had years ago.  He also complained 
of "sleep paralysis," and said he experienced catatonia at 
night approximately four times weekly; the examiner indicated 
a diagnostic impression of a mood disorder with catatonic 
features, and added that it was also possible that the 
veteran's catatonia was secondary to organic brain syndrome.  
A September 1997 psychiatry note shows that the veteran 
reported that he had two head injuries which rendered him 
unconscious during service, and complained of recurrent 
nightmares regarding a jeep accident, daily headaches, 
excessive alcohol use, and hypnagogic experiences.  The 
pertinent diagnosis was post-traumatic headaches.  A 
September 1997 treatment note shows that the veteran reported 
a history of chronic headaches since 1967.  The examiner 
noted that a neurological examination was within normal 
limits; a computerized tomography (CT) study of the head was 
planned.  A September 1997 CT study revealed a focal defect 
of diminished attenuation within the region of the 
quadrigeminal cistern, which was of questionable 
significance.  There were no other remarkable findings.

By a statement dated in September 1997, the veteran 
reiterated his assertions regarding in-service head trauma in 
August 1966.

By a statement dated in November 1997, the veteran reiterated 
his assertions regarding an in-service beating which resulted 
in head trauma.

At a November 1997 VA general medical examination, the 
veteran reported that during service he was beaten, and he 
had headaches ever since that time.  A neurological 
examination was normal.  The diagnosis was headache, of 
undetermined etiology.

At a November 1997 VA psychiatric examination, the veteran 
reported that during service, he was in a jeep accident, 
which caused only minor bruises on his left shoulder.  He 
reported that he was beaten in service and rendered 
unconscious, and had severe headaches after such incident.  
He also reported current "sleep paralysis."  The examiner 
diagnosed post-traumatic stress disorder and headaches 
(status post head injury).

In November 1997, the NPRC forwarded the veteran's service 
personnel records to the RO; such records are negative for a 
line of duty determination regarding the veteran's claimed 
in-service beating.

In an April 1998 VA psychiatric opinion, the examiner stated 
that it was not unusual for a veteran to have a history of 
head trauma during military service which was not recorded.

In April 1999, the Board determined that the claim for 
service connection for residuals of a head injury was well-
grounded, and remanded the case to the RO for further 
procedural and evidentiary development.

By a letter to the veteran dated in May 1999, the RO 
requested that he complete an authorization for release of 
information to the VA regarding any private treatment he 
received for headaches.  

By a statement dated in May 1999, the veteran said that he 
had not seen any private doctors.

A March 1999 VA outpatient treatment record shows that the 
veteran was treated for complaints of chronic headaches.


II.  Analysis

The veteran's claim for service connection for residuals of a 
head injury is well grounded, meaning plausible.  The file 
shows that the RO has properly developed the evidence, and 
there is no further VA duty to assist the veteran with his 
claim.  38 U.S.C.A. § 5107(a).  
 
Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (b).

The veteran's service medical records from his 1965-1967 
military service are negative for a head injury, and the 
veteran repeatedly denied a history of headaches, hospital 
treatment, or head injury in reports of medical history in 
1967, 1974, and 1977.  Post-service medical records are 
negative for headaches or any other residuals of a head 
injury for more than two decades after service.  VA medical 
records dated in the 1990s reflect treatment for alcohol and 
substance dependence, headaches, and sleep paralysis.

The first post-service medical evidence of a sleep disorder 
is dated in 1994, more than 25 years after service.  The 
first post-service medical evidence of chronic headaches is 
dated in 1997.  A September 1997 psychiatry note diagnosed 
post-traumatic headaches.  At a November 1997 VA general 
medical examination, the veteran reported that during service 
he was beaten, and he had headaches ever since that time.  A 
neurological examination was normal.  The diagnosis was 
headache, of undetermined etiology.  At a November 1997 VA 
psychiatric examination, the veteran reported that he was 
beaten in service and rendered unconscious, and had severe 
headaches after such incident.  He also reported current 
"sleep paralysis."  The examiner diagnosed headaches 
(status post head injury).

As noted above, the veteran's service medical records are 
negative for a head injury or head injury residuals, and the 
file contains conflicting statements by the veteran as to 
whether he was treated for headaches or a head injury during 
service.  The weight of the credible evidence demonstrates no 
head injury in service, especially  not one which could leave 
chronic residuals.  The gap of many years after service, 
during which the veteran denied any pertinent history and 
during which there is no medical evidence of head injury 
residuals, is probative evidence against the assertion that 
current problems, including headaches and a sleep disorder, 
are due to a purported head injury in service.  
 
The statements by the veteran (including his lay history 
which is merely transcribed in some medical records) and his 
representative to the effect that alleged head trauma in 
service led to current headaches and a sleep disorder, are 
not competent medical evidence on questions of diagnosis and 
etiology.  LeShore v. Brown, 8 Vet. App. 406 (1995); 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board finds that the evidence is not approximately 
balanced; rather, the preponderance of the evidence is 
against the claim. Thus, the reasonable doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  For the foregoing reasons, the claim 
for service connection for residuals of a head injury is 
denied.


ORDER

Service connection for residuals of a head injury is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

